 



Exhibit 10.1
Description of Profit Sharing Plan
     Pursuant to the Profit Sharing Plan (the “Plan”), which is not a qualified
plan under ERISA, Dawson Geophysical Company (the “Company”) accrues 5% of
pretax net income each month during a fiscal year as a pool of funds to be
allocated to all employees, including the Company’s executive officers, that
contributed to the success of the fiscal year. Employees that were hired no
later than August 31st of the fiscal year are included in the allocation of the
funds that are paid mid-December. Participating employees must be employed with
the Company on the date of payment in order to receive a payment under the Plan.
The allocation of funds is based on a formula of period of service, annual
salary and position.

 